Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiino et al. US 2013/0180794.
	Shiino et al. discloses a rack-and-pinion steering system for a motor vehicle comprising: a pinion shaft 3 connected to a steering shaft 2, the pinion shaft comprising a steering pinion 30 engaged with a rack 4 that is mounted in a steering gear housing 12 so as to be displaceable along a longitudinal axis to pivot steerable wheels, wherein between the steering pinion and an end of the of the pinion shaft distal the steering shaft the pinion shaft comprises a narrowed portion (see annotated Fig. 2 below) with a diameter that is smaller than a diameter of the steering pinion such that the rack is configured to be pushed into the steering gear housing past the narrowed portion of the pinion shaft into an end position during assembly; and 	an electric motor 5 that drives the pinion shaft via a reduction gear 6, wherein the steering 
	wherein the pinion shaft is, between the steering pinion and the reduction gear, mounted rotatably in the steering gear housing in a bearing 32;
	wherein the narrowed portion of the pinion shaft is disposed between the steering pinion and the bearing, wherein the diameter of the narrowed portion is smaller than a diameter of a bearing seat of the bearing;
	wherein the narrowed portion directly adjoins the steering pinion on the pinion shaft;
	wherein the diameter of the narrowed portion is smaller than a diameter of a remainder of the pinion shaft	wherein the electric motor and the reduction gear are disposed on an underside of a steering gear at the end of the of the pinion shaft distal the steering shaft (as shown in the front view in Fig. 1A);
	wherein the end of the of the pinion shaft distal the steering shaft is a first end, wherein a second end of the pinion shaft proximate the steering shaft is connected to a torsion bar 20 that connects the pinion shaft to an input shaft, wherein the torsion bar is part of a torque sensor 7 that determines a steering moment to be applied to a steering wheel to activate the electric motor, wherein the reduction gear and the electric motor are disposed on an opposite side of the rack relative to the torque sensor;	wherein the reduction gear is a worm gear, wherein a worm wheel 61 of the worm gear concentrically surrounds the pinion shaft and is connected rotationally conjointly to the pinion shaft.

    PNG
    media_image1.png
    387
    617
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-15 and 25-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:	Regarding claims 13 and 25, the prior art fails to disclose or suggest the recited method including  introducing a steering pinion into a housing opening of a steering gear housing such that a region of a narrowed portion of the pinion shaft is positioned at a level of a rack to be inserted; introducing the rack into the housing opening of the steering gear housing, wherein the rack is pushed past the narrowed portion of the pinion shaft into a setpoint position; and moving the pinion shaft farther into the steering gear housing to an end position such that a toothing region of the rack engages with a toothing of the steering pinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 4, 2021